Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellants’ points, on condition that the appellants serve one copy of the typewritten or mimeographed appellants’ points upon the attorneys for defendants-respondents and file 6 typewritten or 19 mimeographed copies of appellants’ points, together with the original record, with this court on or before September 8, 1959, with notice of argument for the October 1959 Term of this court, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.